Citation Nr: 0106117	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
revoke a forfeiture of eligibility for Department of Veterans 
Affairs (VA) benefits that was imposed against the appellant 
in accordance with 38 U.S.C.A. § 6103(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
the date of his death in August 1944.

This action was originally before the Board of Veterans' 
Appeals (Board) on appeal of an October 1994 Regional Office 
(RO) decision which determined that new and material evidence 
had not been presented to revoke a forfeiture of eligibility 
for VA benefits imposed against the appellant in accordance 
with 38 U.S.C.A. § 6103(a).  The appellant filed a timely 
notice of disagreement and a statement of the case was 
issued.  The appellant submitted her substantive appeal in 
May 1995.  In a November 1997 decision, the Board determined 
that new and material had not been submitted to revoke the 
forfeiture of eligibility for VA benefits imposed against the 
appellant in accordance with 38 U.S.C.A. § 6103(a).  

The appellant appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In an April 2000 
decision, the Court vacated the Board's November 1997 
decision and remanded the matter to the Board to enable the 
Board to address what constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) and 38 U.S.C.A. § 5108. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Based on a finding that there was submission of 
materially false and fraudulent statements and evidence, 
forfeiture of VA benefits was imposed against the appellant 
by the RO in June 1967.

3.  In a November 1979 decision, the Board upheld the 1967 
forfeiture decision and found that new and material evidence 
had not been submitted to warrant the removal of the 
forfeiture.  

4.  Additional evidence submitted since the November 1979 
Board decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

5.  The record reflects numerous affidavits from the 
appellant indicating that she and E. R. never lived together 
and never held themselves out as husband and wife.

6.  The record also reflects numerous affidavits from 
children and other persons, some indicating that appellant 
and E. R. were not married and did not live together, and 
some indicating that the appellant and E. R. had a marital 
relationship.

7.  One of the appellant's children, C. R., recanted his 
previous testimony against the appellant and stated in 
September 1996 that the appellant and E. R. had not lived 
together in a marital relationship; such information is 
consistent with the November 1961 testimony of C. R., the 
daughter of the appellant and veteran.

8.  The Board is unable to conclude beyond a reasonable doubt 
that the appellant did in fact live in a marital relationship 
with E. R. or that she knowingly and intentionally presented 
false and fraudulent information regarding her relationship 
with E. R. in order to continue to receive VA benefits.


CONCLUSIONS OF LAW

1.  The evidence received since the November 1979 Board 
decision is new and material; the claim is reopened.  
38 U.S.C.A. § § 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).

2.  The forfeiture of eligibility for VA benefits imposed 
against the appellant in accordance with 38 U.S.C.A. 
§ 6103(a) is revoked.  38 U.S.C.A. § 6103(a) (West 1991 & 
Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The record reflects that in a March 1953 decision, the RO 
granted the appellant entitlement to death compensation 
benefits.  In a June 1967 decision, the RO found that the 
overwhelming weight of credible evidence revealed that the 
appellant had been living in a husband and wife relationship 
with E. R., and that she had knowingly made and presented 
false and fraudulent statements regarding her marital status.  
The appellant was informed of that decision and did not 
appeal.  Thus, the decision became final.  See 38 C.F.R. 
§§ 20.203, 20.1103 (2000).  The appellant subsequently sought 
to reopen her claim and reestablish eligibility for VA 
benefits.

In a November 1979 decision, the Board upheld the 1967 
forfeiture decision and found that new and material evidence 
had not been submitted to warrant the removal of the 
forfeiture.  Evidence available to the Board at the time of 
its November 1979 decision included numerous affidavits and 
letters from various individuals, including the appellant and 
the testimony of several other persons.  Testimony of the 
appellant taken in November 1962 revealed that the appellant 
indicated that at no time had she and E. R. lived together or 
held themselves out as husband and wife.  Testimony received 
from E. R. also indicated that he and the appellant had never 
lived together and had never held themselves out as husband 
and wife.  Testimony received from G. L., J. B., and R. L. 
indicated that the appellant and E. R. lived together like 
husband and wife.  Statements from S. C., R. R., C. R., P. 
C., S. S., S. D., G. S. indicated that the appellant and E. 
R. were not married or living together, although E. R. did 
come to the appellant's home sometimes.  

Also available for review by the Board was the November 1966 
testimony of the appellant, wherein she again testified that 
she and E. R. had never lived together and had never held 
themselves out as husband and wife.  Also of record was 
testimony taken from G. L., A. H., and M. U., all of whom 
indicated that the appellant and E. R. had lived together and 
held themselves out as husband and wife.  

Evidence added to the record subsequent to the June 1967 
decision consisted of an August 1967 joint affidavit from A. 
D. and S. O., which indicated that the appellant and E. R. 
did not have an existing husband-wife relationship; numerous 
letters from the appellant requesting that her payments as 
the deceased veteran's widow be reinstituted; the testimony 
of the appellant at her October 1978 hearing that she and E. 
R. never lived together and never held themselves out as 
husband and wife; and her March 1979 substantive appeal, 
which also indicated that she and E. R. never held themselves 
out as husband and wife and never lived together.  

In upholding the June 1967 RO determination, the Board found 
that the appellant's death benefits were forfeited in 1967 by 
reason of fraud, that an appeal had not been filed within one 
year from the date of notice of the forfeiture in June 1967, 
and that the evidence presented since 1967 did not establish 
that the appellant and E. R. were not living in a husband and 
wife relationship.

The Board concluded that the appellant knowingly submitted 
false evidence in her claim for death benefits under the laws 
administered by VA, that she had forfeited all accrued or 
future gratuitous benefits under the laws administered by VA, 
that the June 1967 determination had become final in the 
absence of a timely appeal, and that the additional evidence 
that had been received since the prior determination did not 
present a new factual basis which would warrant the removal 
of forfeiture.  

Evidence received subsequent to the November 1979 Board 
decision consists of a death certificate demonstrating that 
E. R. died in February 1984; a letter from the appellant's 
daughter indicating that the appellant and E. R. were never 
legally married; a joint affidavit from P. C. and S. S. 
indicating that E. R. and S. R. had been legally married in 
November 1927; a November 1994 joint affidavit from M. D. and 
B. O., indicating that the appellant and E. R. did not live 
together as husband and wife; numerous affidavits and letters 
from the appellant indicating that she and E. R. never lived 
together as husband and wife; a September 1996 statement from 
C. R. a child of the appellant and the veteran, recanting an 
earlier statement that the appellant and E. R. had lived 
together, a joint affidavit from R. R. and W. R., sons of E. 
R. and S. R., indicating that while the appellant and E. R. 
had a marital relationship, they did not live together as 
husband and wife under one roof and that E. R. only went in 
and out of the house of the appellant; and the appellant's 
May 1995 substantive appeal.  

Also of record is a June 1995 affidavit from B. U. indicating 
that the appellant did not marry or live with another man 
following the death of the veteran; a June 1995 letter from 
J. M., indicating that the appellant did not marry or live 
with another man from the time she became a widow; the 
testimony of C. R., a child of both the appellant and E. R., 
indicating that E. R. and the appellant did not live together 
under one roof; and an October 1996 field examination report, 
wherein it was reported that C. R. A., the daughter of the 
appellant, indicated that E. R. would come to the house at 
night and leave the next morning.  

Some of this evidence, specifically the statements from the 
appellant, is cumulative and redundant of evidence previously 
considered by the Board.  However, some of the evidence is 
not wholly cumulative or redundant of evidence previously on 
file and is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material and the claim must be reopened because, if 
weight is accorded thereto, it tends to show that the 
relationship between the appellant and E. R. was other than a 
marital relationship.  A claim reopened after new and 
material evidence has been received must be considered de 
novo.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
See 38 C.F.R. § 3.901 (2000).  

A de novo review of the record reflects testimony and 
numerous statements from the appellant indicating that she 
and E. R. never lived together and never held themselves out 
as husband and wife.  The record also reflects testimony from 
E. R. indicating that he and the appellant had never lived 
together and had never held themselves out as husband and 
wife.  

Following a comprehensive review of the evidence of record, 
it is clear that the appellant has admitted to having a 
relationship with E. R. and bearing seven children as a 
result of that relationship.  However, she has denied that 
they ever lived together or married.  The record also 
contains numerous affidavits supporting and contradicting the 
appellant's contentions.  The Board notes that the majority 
of the affidavits contradicting the appellant's contentions 
were submitted in the 1950's and 1960's.  At least one of 
those affidavits was submitted by the appellant's own 
children.  However, at least one of those children, C. R., 
has since recanted his previous testimony and stated in 
September 1996 that the appellant and E. R. did not live 
together in a marital relationship, E. R. only came to the 
house at night.  That information is consistent with the 
November 1959 and November 1961 testimony of C. R., the 
daughter of the appellant and veteran.  

In light of the many contradictions in the evidence, the 
Board is unable to conclude beyond a reasonable doubt that 
the appellant did in fact live in a marital relationship with 
E. R. or that she knowingly and intentionally presented false 
and fraudulent information to VA regarding her relationship 
with E. R. in order to continue to receive VA benefits.  See 
Trilles v. West, 13 Vet. App. 314 (2000).  Thus, the 
forfeiture of eligibility for VA benefits that was imposed 
against the appellant in accordance with 38 U.S.C.A. 
§ 6103(a) must be revoked.  In this connection, the Board has 
observed that in December 1959 and February 1962 opinions 
from the General Counsel of the Veterans Administration, the 
view was advanced that the appellant's relationship did not 
create a presumption of remarriage.  



ORDER

New and material evidence having been presented to reopen the 
issue of whether the appellant has forfeited eligibility for 
benefits under the laws administered by VA in accordance with 
38 U.S.C.A. § 6103(a), the claim is reopened.  

Revocation of the forfeiture of eligibility for VA benefits 
imposed against the appellant pursuant to 38 U.S.C.A. 
§ 6103(a) is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

